DETAILED ACTION

This non-final office action is in response to claims 1-20 filed January 30, 2020 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment to the specifications and claims, filed January 30, 2020 has been acknowledged.
Information Disclosure Statement

The information disclosure statement filed January 10, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on January 10, 2020 have been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2003/0115344 A1 to Tang et al. (“Tang”).
Regarding claim 1, Tang disclosed an access control list (ACL) collection method, implemented by a first network device, wherein the ACL collection method comprises: obtaining first ACL information of the first network device (Para. 0012. Policy server 38 searches the application ACLs stored in access control database. See also Para. 0010); generating a first packet, wherein the first packet comprises the first ACL information of the first network device (Para. 0012. Policy server 38 uses the private IP address to generate a network layer ACL entry that corresponds to the found application layer ACL. See also Para. 0010); and sending the first packet to another network device (Para. 0012. Policy server 38 sends (56) the generated retrieved application Layer ACLs to servers 36a and 36b, respectively. See also Para. 0010).
Regarding claim 2, Tang further disclosed the ACL collection method of claim 1, further comprising receiving a second packet from a second network device, wherein the second packet comprises second ACL information of the second network device (Page 3, claim 2. Sending the determined access control list entry from a first computer on the network to a second computer on the network).
Regarding claim 3, Tang further disclosed the ACL collection method of claim 1, further comprising: receiving a third packet, wherein the third packet carries first ACL editing information; and editing the first ACL information of the first network device according to the first ACL editing information (Para. 0016. The access control policy may be modified by an authorized manager via a direct connection to policy server 38 (not shown) and may be modified indirectly by commands received at policy server 38 from an authorized manager associated with one of the server computers 36a-36n.).
Claims 4-6, 9-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2010/0162382 A1 to Kim et al. (“Kim”).
Regarding claim 4, Kim disclosed an access control list (ACL) collection method, implemented by a controller, wherein the ACL collection method comprises: 
receiving a first packet from a first network device (Para. 0065. The TOE hardware receives a network packet through the MAC interface 229 in operation S301.); parsing the first packet to obtain first ACL information of the first network device (Para. 0065-0066. The header extractor 228 segments the received packet into a header and a payload to extract the header and the payload in operation S302. The TOE hardware performs ACL inspection and signature matching inspection, on the extracted header in operation S303. Para. 0044. The ACL Manager receives data transmission…collects ACL.); and sending a second packet to the first network device, wherein the second packet comprises first ACL editing information, wherein the first ACL editing information is used to edit ACL information of the first network device (Para. 0070. The signature/ACL manager 203 generates a new signature (i.e. ACL editing information) at certain intervals based on the collected intrusion packet information, and transmits the newly generated signature to the signature storage 220 through the signature/ACL DMA engine 206.).
Claim 9 recites similar limitations to claim 4 except claim 9 is directed to a system claim (a controller), mutatis mutandis, the subject matter of claim 9, which is therefore, also considered to be taught by Kim as above. Kim disclosed a system/a controller that includes  network interface, processor memory/storage (Fig. 2 and 3)
Regarding claim 5, Kim further disclosed the ACL collection method of claim 4, wherein the second packet further comprises second ACL editing information, and wherein the second ACL editing information is used to edit second ACL information of a second target network device Para. 0070. The signature/ACL manager 203 generates a new signature at certain intervals based on the collected intrusion packet information, and transmits the newly generated signature to the signature storage 220 through the signature/ACL DMA engine 206. The signature storage 220 updates signature information and manages a corresponding log on the basis of the received signature in operation S323.).
Claim 10 recites similar limitations to claim 5, mutatis mutandis, the subject matter of claim 10, which is therefore, also considered to be taught by Kim as above.
Regarding claim 6, Kim further disclosed the ACL collection method of claim 4, wherein the second packet is sent using a control channel (Para. 0070. The ACL DMA engine as a control channel).
Claim 11 recites similar limitations to claim 6, mutatis mutandis, the subject matter of claim 11, which is therefore, also considered to be taught by Kim as above.

Allowable Subject Matter
Claims 7, 12, 14-15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts on record taken alone or in combination taught the following claim features if they are incorporated into the base and any intervening claims as a whole.
Claim 7. The ACL collection method of claim 4, wherein the first packet comprises an opaque node attribute type-length-value (TLV) and a opaque node attribute TLV field, and 
Claim 14. The ACL collection method of claim 1, further comprising flooding an Interior Gateway Protocol (IGP) area with the first packet, wherein the first packet announces the first ACL information of the first network device to the other network device in the IGP area.
Claim 15. The ACL collection method of claim 1, further comprising sending an extended first Border Gateway Protocol-Link State (BGP-LS) packet to a controller, wherein the extended first BGP-LS packet comprises the first ACL information.
Claim 17. The ACL collection method of claim 4, wherein receiving the first packet from the first network device comprises receiving an extended first Border Gateway Protocol-Link State (BGP-LS) packet from a second network device. Claim 19 recites similar features.
	Claims 8, 13, 16, 18, and 20 would also be allowable due to their dependency on the allowable claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438